 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     PAUL JORGENSON,                                      Case No. 1:17-cv-00817-LJO-EPG (PC)
10
                   Plaintiff,                             ORDER GRANTING PLAINTIFF LEAVE
11                                                        TO FILE AMENDED COMPLAINT AND
           v.                                             DENYING MOTION FOR LEAVE TO
12                                                        SEEK PUNITIVE DAMAGES WITHOUT
     UNITED STATES OF AMERICA, et al.,                    PREJUDICE
13
                   Defendants.                            (ECF NO. 76)
14

15          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
16   pauperis in this action.
17          On May 13, 2019, Plaintiff filed a motion for leave to seek punitive damages pursuant
18   to California Code of Civil Procedure § 425.13. (ECF No. 76). As part of that motion,
19   Plaintiff appears to rely on facts that are not present in his currently pending complaint, rather
20   than arguing that the facts as pled support punitive damages. Accordingly, the Court construes
21   the motion as a motion to for leave to amend his complaint.
22          Leave to amend “should freely give leave [to amend] when justice so requires,” Fed. R.
23   Civ. P. 15(a)(2). Accordingly, the Court will grant Plaintiff leave to amend his complaint, if he
24   wishes to add additional allegations to support his claim for punitive damages.
25          If Plaintiff decides to file an amended complaint, he is advised that an amended
26   complaint supersedes the original complaint, Lacey v. Maricopa County, 693 F. 3d 896, 907
27   n.1 (9th Cir. 2012) (en banc), and it must be complete in itself without reference to the prior or
28

                                                      1
 1   superseded pleading, Local Rule 220. Once an amended complaint is filed, the original
 2   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
 3   an original complaint, each claim and the involvement of each defendant must be sufficiently
 4   alleged. The amended complaint should be clearly and boldly titled “Third Amended
 5   Complaint,” refer to the appropriate case number, and be an original signed under penalty of
 6   perjury.
 7            The Court notes that Plaintiff is not being granted leave to amend to reallege claims that
 8   were previously dismissed with prejudice (see ECF Nos. 20 & 21).
 9            As to Plaintiff’s motion for leave to seek punitive damages, as it relies on facts not pled
10   in the complaint, it will be denied without prejudice to Plaintiff refiling the motion along with
11   his Third Amended Complaint.1
12            Accordingly, IT IS ORDERED that:
13                1. Plaintiff has thirty days from the date of service of this order to file a Third
14                     Amended Complaint or state that Plaintiff does not wish to amend his
15                     complaint;
16                2. If Plaintiff files an amended complaint, Defendants have twenty-one days from
17                     the date of service of the amended complaint to file responsive pleading(s); and
18                3. Plaintiff’s motion for leave to seek punitive damages is denied, without
19                     prejudice to Plaintiff refiling the motion along with his Third Amended
20                     Complaint.
21
     IT IS SO ORDERED.
22

23
         Dated:      May 15, 2019                                        /s/
24                                                               UNITED STATES MAGISTRATE JUDGE

25

26

27
              1
                The Court is not deciding at this time whether California Code of Civil Procedure § 425.13 is applicable
28   in federal actions.

                                                             2
